Name: 94/959/EC: Commission Decision of 28 December 1994 laying down the methods of control for maintaining the officially tuberculosis-free status of bovine herds in Finland
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  information and information processing;  means of agricultural production;  health;  agricultural activity;  agricultural policy
 Date Published: 1994-12-31

 Avis juridique important|31994D095994/959/EC: Commission Decision of 28 December 1994 laying down the methods of control for maintaining the officially tuberculosis-free status of bovine herds in Finland Official Journal L 371 , 31/12/1994 P. 0023 - 0024 Finnish special edition: Chapter 3 Volume 64 P. 0239 Swedish special edition: Chapter 3 Volume 64 P. 0239 COMMISSION DECISION of 28 December 1994 laying down the methods of control for maintaining the officially tuberculosis-free status of bovine herds in Finland (94/959/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Council Directive 94/42/EC (2), and in particular Article 3 (14) thereof, Whereas more than 99,9 % of bovine herds in Finland have been declared officially tuberculosis free within the meaning of Article 2 (d) of Directive 64/432/EEC and as having fulfilled the conditions for this qualification for at least 10 years; whereas every year for the past six years at least bovine tuberculosis has not been found to be present in more than one herd per 10 000 herds; Whereas all bovines slaughtered in Finland are submitted to a post-mortem examination by an official veterinarian; Whereas in order to maintain the qualification of officially tuberculosis free it is necessary to lay down control measures ensuring its efficacy and which are adapted to the special health situation of bovine herds in Finland; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee; HAS ADOPTED THIS DECISION: Article 1 1. An identification system making it possible to trace, for each bovine animal, the herds of origin and transit shall be set up. 2. Every animal slaughtered must be submitted to a post-mortem examination by an official veterinarian. 3. Every suspected case of tuberculosis in a living or dead/slaughtered animal must be notified to the competent authorities. 4. For each suspected case, the competent authorities shall carry out the investigations required in order to confirm or invalidate the suspicion, including back-tracing the heards of origin and transit. If lesions giving rise to a suspicion of tuberculosis are found at the post-mortem examination or slaughtering, the competent authorities shall submit such lesions to laboratory examination. 5. The officially tuberculosis free status of the herds of origin and transit of the suspected bovine animals shall be suspended and the period of suspension shall continue until clinical or laboratory examinations or tuberculin tests have ruled out the presence of bovine tuberculosis. 6. If the suspension of tuberculosis is confirmed, either by tuberculin tests or by clinical or laboratory examinations, the officially tuberculosis free status of the herds of origin and transit shall be withdrawn. Article 2 The status of officially tuberculosis freedom shall remain withdrawn until such time as: - all the animals have been deemed to be infected have been removed from the herd, - disinfection of premises and utensils has taken place, - all the remaining bovine animals over six weeks of age have reacted negatively to at least two official intradermal tuberculin tests in accordance with Annex B of Council Directive 64/432/EEC of 26 June 1964, the first one carried out at least six months after the infected animal has left the herd and the second one at least six months after the first. Article 3 Details of any breakdown herds, as well as an epidemiological report, shall be communicated to the Commission without delay; it being understood that a breakdown herd is a herd of origin or transit which has contained a bovine animal that has proved positive for the presence of Mycobacterium bovis. Article 4 This Decision shall take effect subject to and on the date of the entry into force of the Treaty of Accession of Norway, Austria, Finland and Sweden. Article 5 This Decision is addressed to the Member States. Done at Brussels, 28 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 1977/64.(2) OJ No L 201, 4. 8. 1994, p. 26.